UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1687


KENNETH A. GREENE,

                Plaintiff – Appellant,

          v.

RICHARD D. BENNETT,    U.S.   District   Judge;    DAVID   E.   RICE,
Bankruptcy Judge,

                Defendants- Appellees.



Appeal from the United States District Court for the District of
Maryland at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:15-cv-00918-CCB)


Submitted:   December 17, 2015              Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth A. Greene, Appellant Pro Se.    Roann Nichols, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth     A.   Greene    appeals       the    district     court’s     order

dismissing his civil complaint against the Honorable Richard D.

Bennett, United States District Judge, and the Honorable David

E. Rice, United States Bankruptcy Judge.                   We have reviewed the

record and find no reversible error.                  Accordingly, we affirm for

the reasons stated by the district court.                    Greene v. Bennett,

No. 1:15-cv-00918-CCB (D. Md. May 22, 2015).                      We dispense with

oral    argument    because      the    facts    and     legal    contentions     are

adequately    presented     in    the    materials       before    this   court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2